Title: From Benjamin Franklin to Benjamin Vaughan, 17 April 1784
From: Franklin, Benjamin
To: Vaughan, Benjamin



My dear Friend,
Passy, April 17. 1784

Since I wrote to you respecting Dr. Withering, I have received a very satisfactory Letter from him. So this Affair need not give you father [farther] Trouble.— I am sorry to hear you are hurt by a Fall from your Horse. I hope the Effects will not be lasting; and that by this time you are recover’d.
It will give me great Pleasure to hear that our Friend has an Opportunity of doing all the Good he wishes; as he [is] capable of doing a great deal.
I do not understand well a Paragraph of your last (dated

April 2) relating to the Subscription of the 39 Articles. Please to explain in your next.—
It would be well not to think of a new Edition of that Collection, ’till I can from America render it more compleat. Have you ever enquir’d of Govr Franklin, what supply he can furnish? He had a great many Things.—
